Case 5:19-cv-00094-SMH-MLH Document 1 Filed 01/25/19 Page 1 of 6 PageID #: 1



                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                     SHREVEPORT DIVISION

KIRBY MOORE                    *                                 CIVIL ACTION
                               *
                               *                                 NO.
VERSUS                         *
                               *                                 SECTION
NATIONAL UNION FIRE INSURANCE *
COMPANY OF PITTSBURGH, PA,     *                                 MAGISTRATE
HALLIBURTON ENERGY SERVICES, *
INC. AND PATRICK BAUGHMAN, JR. *
                               *
DEMAND FOR JURY TRIAL IS MADE *
*************************

                                           NOTICE OF REMOVAL

           Defendants, National Union Fire Insurance Company of Pittsburgh, PA, Halliburton

Energy Services, Inc. and Patrick Baughman, Jr. (collectively called “Defendants”), through

undersigned counsel and pursuant to 28 U.S.C. §§ 1441 and 1446, file this Notice of Removal of

the captioned action, Kirby Moore v. National Union Fire Insurance Company of Pittsburgh, PA,

Halliburton Energy Services, Inc. and Patrick Baughman, Jr., Suit No. 158009, Div. A., on the

docket of the 26th Judicial District Court for the Parish of Bossier, State of Louisiana. In support

of its Notice of Removal, Defendants respectfully represent:

                                         PARTIES AND PLEADINGS

           1.       On December 6, 2018, Plaintiff, Kirby Moore (“Plaintiff”), commenced the

captioned action by filing a Petition for Damages (the “Petition”) in the 26th Judicial District

Court for the Parish of Bossier, State of Louisiana against National Union Fire Insurance

Company of Pittsburgh, PA, Halliburton Energy Services, Inc. and Patrick Baughman, Jr.

(hereinafter collectively referred to as “Defendants”).1


1
    Exhibit A (State Court Record - Petition for Damages).


                                                             1
Case 5:19-cv-00094-SMH-MLH Document 1 Filed 01/25/19 Page 2 of 6 PageID #: 2



           2.       A copy of all process, pleadings, and orders served upon National Union Fire

Insurance Company of Pittsburgh, PA, Halliburton Energy Services, Inc. and Patrick Baughman,

Jr. in the state court action are attached hereto as Exhibit A, in globo.

           3.       Plaintiff served the petition on National Union Fire Insurance Company of

Pittsburgh, PA, through the Louisiana Secretary of State on December 28, 2018; Halliburton

Energy Services, Inc. through its registered agent of service of process, Capitol Corporate

Services, Inc. on December 28, 2018; and Patrick Baughman, Jr. through the Louisiana Secretary

of State, Pursuant to Non-Resident Motorist Act LA R.S. 13:3474, on December 28, 2018.

           4.       This action is removed on the grounds of diversity jurisdiction pursuant to 28

U.S.C. §§1332 and 1441(a) and, in accordance with 28 U.S.C. §1446(b)(3), is removed within 30

days after receipt by defendant of “a copy of an amended pleading, motion, order or other paper

from which if may first be ascertained that the case is one which is or has become removable.”

           5.       The 26th Judicial District Court for the Parish of Bossier, State of Louisiana, is

located within the Western District of Louisiana in accordance with 28 U.S.C. §98.

                                        PLAINTIFF’S ALLEGATIONS

           6.       This lawsuit seeks damages from the defendants for injuries allegedly sustained

by the Plaintiff as a result of a motor vehicle collision that occurred at the intersection of

Industrial Drive and Swan Lake Drive in the Parish of Caddo, State of Louisiana on May 10,

2018.2

           7.       The Petition alleges that damages exceed the amount required for a trial by jury

and the amount required for federal diversity jurisdiction.3




2
    Exhibit A, Petition for Damages at ¶¶ 2-4.
3
    Exhibit A, Petition for Damages at ¶ 9.


                                                    2
Case 5:19-cv-00094-SMH-MLH Document 1 Filed 01/25/19 Page 3 of 6 PageID #: 3



        8.       28 U.S.C. § 1332 provides federal district courts with concurrent original

jurisdiction in cases “where the matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs, and is between (1) citizens of different States . . . .”

        9.       The Fifth Circuit has explained that for purposes of establishing removal

jurisdiction, a defendant may demonstrate that the amount in controversy exceeds $75,000, “in

either of two ways: (1) by demonstrating that it is ‘facially apparent’ from the petition that the

claim likely exceeds $75,000 or (2) ‘by setting forth the facts in controversy – preferably in the

removal petition, but sometimes by affidavit – that support a finding of the requisite amount.’”4

        10.      Plaintiff’s Petition alleges that damages exceed the jurisdictional amount for

diversity. In addition, Plaintiff further states that he sustained personal injury and pecuniary loss,

injuries to his body and mind, including but not limited to his neck, back, shoulders, forearms,

and wrists, together with past and future mental anguish and physical suffering; past and future

loss of enjoyment of life; past and future expenses for medical care; past and future loss of

earnings and impaired earning capacity. Thus, it is facially apparent that Plaintiff’s claim

satisfies the jurisdictional amount required by 28 U.S.C. § 1332; therefore, the amount in

controversy requirement is satisfied.

        11.      While Defendants admit no liability, nor any element of damages, Defendants

have met its burden of showing that the amount in controversy is in excess of SEVENTY-FIVE

THOUSAND AND NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs.




4
 Grant v. Chevron Phillips Chemical Co., 309 F.3d 864, 868 (5th Cir. 2002) (quoting Allen v. R & H Oil & Gas
Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).


                                                       3
Case 5:19-cv-00094-SMH-MLH Document 1 Filed 01/25/19 Page 4 of 6 PageID #: 4



                                         DIVERSITY JURISDICTION

           11.      This Honorable Court has original jurisdiction of this action in accordance with

28 U.S.C. §1332 and, therefore, this action is removable to this Court on the basis that the

properly joined parties to this action are completely diverse, as follows:

           12.      Plaintiff alleges in its Petition that he is domiciled in Parish of Bossier, State of

Louisiana.”5

           13.      Defendant, National Union Fire Insurance Company of Pittsburgh, PA, is a

foreign insurance carrier which is incorporated in the State of Pennsylvania and has its principal

place of business in New York, New York.

           14.      Defendant, Halliburton Energy Services, Inc., which is incorporated in the State

of Delaware and has its principal place of business in Houston, Texas.

           15.      Patrick Baughman, Jr., is domicile in the state of Mississippi.

           16.      Accordingly, there is complete diversity of citizenship between Plaintiff and

Defendants.

                                           REMOVAL PROCEDURE

           17.      Given the above, this is a civil action over which the United States District Court

for the Western District of Louisiana has concurrent original jurisdiction under the provisions of

28 U.S.C. § 1332, et. seq., as the amount in controversy exceeds $75,000.00, exclusive of

interests and costs, and complete diversity exists between all adverse parties. As such, removal is

appropriate.

           18.      The 26th Judicial District Court for the Parish of Bossier, State of Louisiana, is

located within the Western District of Louisiana pursuant to 28 U.S.C. § 98. Therefore, venue is



5
    Exhibit A, Petition, Introductory Paragraph.


                                                      4
Case 5:19-cv-00094-SMH-MLH Document 1 Filed 01/25/19 Page 5 of 6 PageID #: 5



proper in accordance with 28 U.S.C. § 1441(a) because it is the “district and division embracing

the place where such action is pending.”

           19.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

served upon Defendants in the state court action is attached hereto.6 Pursuant to 28 U.S.C. §

1446(d), a copy of this Notice of Removal is being served upon Plaintiff and a copy is being

filed with the Clerk of Court for the 26tht Judicial District Court, Parish of Bossier, State of

Louisiana.

           20.      No previous application has been made for the relief requested herein.

           21.      The Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure and Uniform Local Rules of the District Courts.

           22.      Defendants are entitled to and requests a trial by jury herein on all issues.

           WHEREFORE, Defendants, National Union Fire Insurance Company of Pittsburgh, PA,

Halliburton Energy Services, Inc. and Patrick Baughman, Jr. hereby provide notice that this

action is duly removed.

                                                   Respectfully submitted,

                                                     /s/ Heather M. Nagel____________
                                                   MICHAEL R. SISTRUNK (#12111)
                                                   HEATHER M. NAGEL (#33296)
                                                   REED S. MINKIN (#28687)
                                                   McCRANIE, SISTRUNK, ANZELMO,
                                                   HARDY, MCDANIEL & WELCH
                                                   195 Greenbriar Boulevard, Suite 200
                                                   Covington, Louisiana 70433
                                                   Telephone: (504) 831-0946
                                                   Facsimile: (800) 977-8810
                                                   Email: mrs@mcsalaw.com
                                                          hmn@mcsalaw.com
                                                          rsm@mcsalaw.com
                                                   ATTORNEYS FOR DEFENDANTS
                                                   National Union Fire Insurance Company
6
    Exhibit A, in globo.


                                                      5
Case 5:19-cv-00094-SMH-MLH Document 1 Filed 01/25/19 Page 6 of 6 PageID #: 6



                                             of Pittsburgh, PA, Halliburton Energy Services,
                                             Inc. and Patrick Baughman, Jr.

                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the above and foregoing Notice of Removal has been
served upon all known counsel of record by facsimile, email, and/or by placing same in the
United States mail, postage prepaid and properly addressed, this 25th day of January, 2019.

                                    /s/ Heather M. Nagel________________
                                      HEATHER M. NAGEL




                                                6
